Citation Nr: 1106695	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-34 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a right 
wrist sprain.

2. Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 
2000. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which denied the Veteran's 
claims of service connection, in pertinent part, for a cervical 
spine disability and residuals of a right wrist sprain.  The 
Board remanded this case in June 2005 and June 2009.  It returns 
now for appellate consideration.

The Veteran testified before the undersigned Acting Veteran's Law 
Judge at a travel board hearing at the RO in June 2004.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran's right wrist disability, diagnosed as de Quervain 
tenosynovitis, had its onset in service or is otherwise related 
to his active military service.  

2. The preponderance of the evidence is against a finding that 
the Veteran's cervical spine disability had its onset in service, 
is the result of a defect that was subjected to a superimposed 
disease or injury during service, or is otherwise related to his 
active military service.  




CONCLUSIONS OF LAW

1. The Veteran's right wrist disability, diagnosed as de Quervain 
tenosynovitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. The Veteran's cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board most recently remanded this case in 
June 2009.  The Board instructed the RO to obtain outstanding VA 
treatment records, schedule the Veteran for a VA examination to 
evaluate his right wrist and cervical spine disabilities, and 
readjudicate the claims.  As further discussed below, the 
Veteran's outstanding medical records have been associated with 
the claims file.  The record reflects that the Veteran was 
scheduled for a VA examination in August 2009 but that he failed 
to report.  VA was informed by a family member of the Veteran 
that the Veteran was presently in Japan with no definite date of 
return.  The family member was instructed to have the Veteran 
call the RO when he returned.  Subsequent attempts were made to 
contact the Veteran, but to date, there has been no response.  
The Veteran's claims were readjudicated in a November 2010 
supplemental statement of the case (SSOC). Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in August 2002 and June 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and that it was ultimately his 
responsibility to support the claim with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was given proper notice in a December 2008 letter and was given 
ample opportunity to respond.  No response was received, and the 
claims were subsequently readjudicated in a November 2010 
supplemental statement of the case (SSOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's VA medical records and private medical 
records are in the claims file.  Service treatment records, to 
the extent available, have also been associated with the file.  
In this case, it is noted that the Veteran's service treatment 
records from the time of enlistment to May 1998 are missing.  
However, the record reflects that exhaustive efforts were made to 
locate the missing service treatment records to no avail.  
Negative responses from the Army Criminal Investigative Command 
and the Naval Criminal Investigative Service have been documented 
in the claims file.  In letters dated in December 2008, January 
2009 and March 2009, the Veteran was notified of the negative 
responses and asked to provide copies of the missing service 
treatment records if he had them.  The Veteran has not responded 
accordingly.  As noted above, VA was informed in August 2009 that 
the Veteran was in Japan at the time with no definite date of 
return.  Although VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also has 
a duty to assist and cooperate with VA in developing evidence; 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds 
that the claims file contains all available evidence pertinent to 
the claim and that VA has fulfilled its duty to assist the 
Veteran in obtaining all outstanding records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a general medical examination in 
December 2002 for evaluation of his right wrist and cervical 
spine disabilities and an examination in January 2003 for further 
evaluation of his cervical spine disability.  He was recently 
scheduled for another VA examination in August 2009, but he 
failed to report and has not requested that the examination be 
rescheduled.  The record reflects that the Veteran was in Japan 
as of August 2009 with no definite date of return.  There is no 
indication that the Veteran has since returned such that he would 
be available to report for a new examination.  As such, the Board 
finds that the claim may be adjudicated based on the evidence of 
record.  See 38 C.F.R. § 3.655.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board notes that congenital or developmental defects are not 
"diseases" for which service connection can be granted, and as 
a 'matter of law' are not compensable disabilities.  38 C.F.R. § 
3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
However, the VA Office of General Counsel has determined that 
service-connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the General 
Counsel has defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  The 
term "disease" had been defined as "any deviation from or 
interruption of the normal structure or function of any part, 
organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Id.  
Notwithstanding the finding by the General Counsel that service 
connection may not be granted for a defect, service connection 
may be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subjected to a superimposed 
disease or injury during service.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



a.	Residuals of a right wrist sprain 

The Veteran contends that he has residuals of a right wrist 
sprain as a result of active service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service treatment records show that the Veteran was treated on 
one occasion for a right wrist sprain in service.  He presented 
in March 2000 with right wrist pain and did not recall any injury 
to the wrist.  There was full range of motion.  He could not 
carry anything, and he felt clicking noise when moving the wrist 
around.  Following a physical examination, the assessment was a 
right wrist sprain.  On separation examination in July 2000, 
there were no problems with the right wrist reported, and 
clinical findings of the upper extremities were normal.  

The Veteran's right wrist disability was evaluated at a VA 
general medical examination in December 2002.  The Veteran 
reported that he had developed right wrist pain in service from 
performing repeated pushup exercises.  He also indicated that he 
had sought additional treatment for his right wrist pain in June 
2000 and had been place on light duty for two and a half weeks.  
Tenderness and decreased range of motion were reported.  X-rays 
revealed a radiographically normal right wrist with no evidence 
of fracture, dislocation or significant arthritic changes.  The 
diagnosis was right wrist pain with decreased mobility.  

VA treatment records show that June 2003 X-rays of the right 
wrist demonstrated no significant osseus or joint abnormality.  
On evaluation in October 2003, the Veteran was diagnosed with de 
Quervain tenosynovitis of the right wrist/hand.  The Veteran 
subsequently began undergoing physical therapy for right wrist 
pain.  

At the June 2004 Travel Board hearing, the Veteran testified that 
he began experiencing problems with his right wrist in boot camp 
and that he sought treatment for the wrist a couple of times 
during service.  He also testified that he was currently wearing 
a brace on that wrist.  

As indicated above, VA attempted to schedule the Veteran for a VA 
examination to determine whether the Veteran had a right wrist 
disability that could be related to his right wrist sprain in 
service.  The Veteran, however, failed to report for this 
examination.

Taking into account all of the relevant evidence of record, the 
Board finds that there is no competent evidence linking the 
Veteran's de Quervain tenosynovitis or any other right wrist 
disorder to his treatment for a right wrist sprain in service.  
While the Board has considered the Veteran's statements that his 
right wrist pain had its onset in boot camp, there is simply no 
medical evidence of a nexus between a current right wrist 
disability and service.  Moreover, as the Veteran is not shown to 
have arthritis of the right wrist, his current disability cannot 
be presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of symptoms 
after service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  However, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his in-service treatment for a right wrist sprain to 
a current disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the Veteran's contentions, no medical 
professional has ever linked his current de Quervain 
tenosynovitis or any other right wrist disability to anything of 
service origin.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a low 
back disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b.	Cervical spine disability

The Veteran contends that he has a cervical spine disability as a 
result of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service treatment records are silent concerning any complaints, 
treatment or a diagnosis of a cervical spine condition.  At 
separation examination in July 2000, findings were normal on 
clinical evaluation of the upper extremities and spine, and the 
Veteran denied having any history of recurrent back pain or back 
injury, painful or "trick" shoulder, or nerve injury.  

Post-service treatment records dated in October 2000 from Dr. 
Cohen show that the Veteran reported experiencing right trapezius 
pain two years ago when he was carrying an 80-pound pack on a 40-
mile hike.  The impression was right trapezius pain.  

Treatment records dated in May 2001 show that the Veteran 
complained of occasional right-sided neck pain related to prior 
history of nerve compression.  The assessment was intermittent 
neck and back pain.  

The Veteran's cervical spine disability was evaluated at a VA 
general medical examination in December 2002.  The Veteran 
complained of right neck pain with radiation down to the 
lumbosacral area.  X-rays of the cervical spine revealed 
straightening of the normal lordotic cervical curvature with 
reversal of the curvature at the C3-4 intervertebral space, 
minimal left lateral flexion, but an otherwise radiographically 
normal cervical spine.  

In January 2003, X-rays of the cervical spine demonstrated loss 
of the normal cervical lordosis with no degenerative changes or 
compression fractures, no lytic or blastic lesions, no 
instability upon flexion and extension and no neural foraminal 
narrowing.  A nerve conduction study of the right spinal 
accessory nerve and the suprascapular nerve was normal; an EMG of 
the right upper extremity offered no evidence to support injury 
of the spinal accessory nerve, cervical nerve root or the 
brachial plexus.  It was noted that the Veteran complained of 
neck and shoulder pain on the right side after excessive use of 
the right shoulder when the shoulder strap of his 80-pound 
backpack broke during a 15-mile march in 1998.  

At a January 2003 VA examination, the Veteran was found to have a 
congenitally narrow spinal canal and a small C5-C6 disc 
herniation, as shown by the results of an MRI study.  VA 
treatment records show that the Veteran subsequently began 
undergoing physical therapy for neck and shoulder pain.  

At the June 2004 Travel Board hearing, the Veteran testified that 
he hurt his neck when the left shoulder strap of his backpack 
broke during the beginning of a 15-mile hike, forcing him to 
carry the heavy backpack entirely on his right shoulder for the 
remainder of the hike.  

After a thorough review of the claims folder and full 
consideration of all the relevant evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that a cervical spine disability was incurred in service.  
While the Board has considered the Veteran's statements that he 
started having right-sided neck and shoulder pain following a 15-
mile hike in service, there is no medical evidence of a nexus 
between the currently-diagnosed cervical spine disability and the 
claimed in-service injury.  The evidence does establish that the 
Veteran has a current disability; however, this disability, 
diagnosed as narrow spinal canal and a small C5-C6 disc 
herniation, is shown to be a congenital condition.  For this 
reason, VA attempted to schedule the Veteran for a VA examination 
to determine whether the Veteran's cervical spine disability 
represented a congenital defect and whether any such defect had 
been subjected to a superimposed disease or injury during 
service.  See 38 C.F.R. §§ 3.303(c), 4.9; Beno, 3 Vet. App. 441.  
The Veteran, however, did not report for this examination.  There 
is no evidence of record showing that the Veteran's congenital 
cervical spine disability was subjected to a superimposed injury 
during service so as to warrant service connection.  In addition, 
even if the current disability were not a congenital defect, and 
accepting the Veteran's contentions that he did suffer an injury 
to his right neck and shoulder in service, there is nevertheless 
no competent evidence linking his current disability to the 
reported in-service injury.  Finally, as there is no evidence of 
arthritis, the current disability cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In light of the foregoing, the Board concludes that service 
connection for a cervical spine disability is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a right wrist sprain is 
denied.

Service connection for a cervical spine disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


